DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 6/3/2021, has been entered and made of record. Claims 1-20 are pending in the application. Claims 14-19 have been withdrawn from consideration.

2.	Applicant’s amendments to the claims have overcome the double patenting rejection detailed in the previous Office action. Additionally, Applicant’s amendment to claim 12 has overcome the objection to that claim.

Response to Arguments
	Applicant’s arguments with respect to claims 1,13, and 20 and the Kim et al. reference have been considered but are moot because the new ground of rejection does not rely on Kim et al. for its teaching specifically challenged in the argument. That is, Applicant argues and the Examiner agrees that Kim et al. does not feature the central axis and normal line positioning recited in amended claims 1,13, and 20. While the Examiner will use Kim et al. in the rejections of this Office action, the reference will not be used to satisfy the newly-claimed central axis and normal line positioning features.


Claim Objections
Claims 1,13, and 20 are objected to because of the following informalities: The Examiner suggests inserting “wherein” at the beginning of each claim’s penultimate line (i.e., before “a normal line”) to clarify that the normal line is part of a wherein clause. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2018/0239161 – cited in the previous Office action) in view of Kim et al. (US 2019/0129197) and further in view of Bachar et al. (US # 10,488,631 – cited in the previous Office action).
As to claim 1, Seol et al. teaches a module (Fig. 1, actuator “1000”), comprising: 
a casing (Fig. 1, housing/case of driving apparatus “100” and lens driving apparatus “200”) having a light inlet (Figs. 1 and 2, opening of case “170” through light in the Y direction passes); 
a mounting base disposed in the casing (Fig. 2, middle frame “130”); 
a light deflection element (Fig. 2, optical reflector “110”) fixed to the mounting base (e.g., Fig. 5), and configured to deflect an incident light entering through the light inlet ([0044], lines 1 and 2); and 
n”) having an arc rail (Fig. 4B, second guide rail “141”), and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail ([0079] and [0080]);
wherein the central axis of the arc rail is arranged at a side of the arc rail facing the light deflection element (e.g., Figs. 4B and 5; {As illustrated in either figure, second guide rail “141” is concave on the side facing the optical reflector. Therefore, its central rotating axis is located on a side of the arc rail facing the optical reflector.}); and 
wherein a normal line of the arc rail is parallel to a light incident direction of the light inlet and perpendicular to a light-collecting direction of a lens (e.g., Figs. 1 and 7; {Normal to the second guide rail extends along the Y-axis, which is parallel to the light-entrance direction and is perpendicular to the Z-axis, along which the lens “210” collects light.}).
The claim differs from Seol et al. in that it requires (1) that the module be a camera module in which an image sensor for sensing deflected light is positioned in the casing and senses the deflected light in the same direction as it strikes the lens. The claim also differs from Seol et al. in that it requires (2) that the light deflection element is arranged between the arc rail and the central axis of the arc rail.
(1) Seol et al. discloses that the deflected light is incident upon an image sensor ([0038]) but fails to specifically illustrate the image sensor and whether it is positioned in the actuator. However, in the same field of endeavor, Kim et al. discloses an optical image stabilization system similar to Seol et al. (Fig. 3A) for use in a camera module of a mobile phone (Fig. 1). The system is disposed in a casing (Fig. 2, cover “1030”) that includes an image sensor that senses light incident on the same axis on which associated lenses collect it (Fig. 3A, lens module “1200” and image sensor “1310”). In light of the teaching of Kim et al., it would have been 
(2) The concavity of Seol’s second guide/arc rail necessarily results in a central rotating axis that faces the optical reflector/reflection element, but it does not precisely indicate the position of the central rotating axis. However, in the same field of endeavor, Bachar et al. discloses an optical stabilization system (Figs. 1A and 1B) that includes a rotating prism assembly (Fig. 1A, actuated sub-assembly “106” with optical path folding element prism “150”; col. 4, lines 47 and 48) for deflecting incident light on a first axis to a perpendicular, second axis (col. 4, lines 43-47). The prism assembly is mounted on a driving device (Figs. 1A and 1E, base “110” with EM sub-assembly “120”) having a plurality of arc-shaped grooves (Fig. 1A, arc-shaped grooves “110a” and “110b”), along which the mounted prism rotates (col. 5, lines 65 – col. 6, line 2) to stabilize the incident light (col. 3, lines 39 and 40). Bachar et al. further discloses that the arc-shaped grooves may be designed to have any one of different radii of curvature (Fig. 1K), including one that results in the prism assembly being positioned between the arc-shaped grooves and their center of curvature, or rotational central axis (Fig. 1K, designs “a” or “c”; col. 5, lines 12-15). In light of the teaching of Bachar et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design Seol’s guide rail with a radius of curvature that results in the optical reflector being located between the guide rail and its central rotational axis, because an 
As to claim 2, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 1, wherein the mounting base comprises an arc surface (see Seol et al., Fig. 4B, second groove rail “137”) arranged concentrically with the arc rail and fitted with the arc rail (see Seol et al. Fig. 7; [0081]). 
As to claim 3, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 1, wherein the central axis is perpendicular to a light incident direction of the light inlet and a light-sensing direction of the image sensor (see Seol et al., e.g., Figs. 1 and 7; {As shown in these figures, the optical reflector rotates about the X-axis, which is perpendicular to both the light incident direction (Y-axis) and the light-collection direction (Z-axis), which is the light-sensing direction after Seol et al. is combined with Kim et al.) )). 
 As to claim 4, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 1, wherein the central axis is located outside the camera module (see Kim et al., Fig. 1; {The Examiner submits that Seol’s X-axis (i.e., central axis of rotation) can be reasonably interpreted as extending to infinity in both X directions, and thus, a part of that axis would be located outside of the actuator (camera module after Seol et al. is combined with Kim et al.).}). 
As to claim 5, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 1, wherein the driving device is arranged on a bottom of the casing (see Seol et al., Fig. 1; {Base frame “140” and circuit board “160” represent the extent of the internal actuator components along the X-axis. Therefore, they are located at the X-axis bottom of the driving apparatus housing.}). 
As to claim 6, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 1, wherein the driving device is configured to drive the mounting base to rotate in an electromagnetic manner (see Seol et al., [0052]). 
As to claim 7, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 1. Claim 7 differs from Seol et al., as modified by Kim et al. and Bachar et al., as detailed in claim 1 in that it requires that the light deflection element comprises: 
a light incident surface adjacent to and facing the light inlet; 
a fixing surface away from the light inlet and opposite to the light incident surface; 
a reflecting surface connected to the light incident surface and the fixing surface, and arranged obliquely relative to the light incident surface; and 
a light exiting surface connected to the light incident surface and the fixing surface, and arranged opposite to the reflecting surface. 
However, Kim et al. further discloses that the optical image stabilization system includes a prism-shaped reflection module for reflecting incident light to the image sensor. Specifically, as detailed in the previous Office action, the prism includes the claimed light incident, fixing, reflecting, and exiting surfaces (see marked-up version of Kim’s Fig. 3A, attached in the previous Office action). In light of this disclosure of Kim et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace Seol’s mirror with Kim’s prism-shaped reflector as one of ordinary of ordinary skill in the art would recognize that this modification amounts to a simple substitution, where incident light is reflected via a prism rather than a mirror and known methods 
As to claim 8, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 7, wherein the light incident surface is arranged parallel to the fixing surface (see marked-up version of Kim’s Fig. 3A). 
As to claim 9, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 1. Seol et al. discloses that the lens driving unit “200” includes a plurality of lenses ([0035], lines 1 and 2) that may be moved to adjust system focus ([0033], lines 5-8) but does not specifically disclose a movable member and driving mechanism assembly as claimed. 
However, as also detailed in the previous Office action, Kim et al. further discloses that the camera module casing houses:
a movable element accommodated in the casing and disposed at a side of the image sensor (Fig. 3A, lens module “1200”; [0120], lines 1 and 2); 
a plurality of lenses fixed to the movable element (Fig. 3A; [0117]); and 
a driving mechanism connected to the casing and the movable element (Fig. 3B, second driving part “1240”), which drives the movable element to move along optical axes of the plurality of lenses ([0121]). 
In light of this disclosure of Kim et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a lens module frame (i.e., movable member) and driving part in Seol’s lens driving unit housing because an artisan of ordinary skill in the art would recognize that this would allow 
As to claim 10, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 9, wherein the movable element has a tube shape (see Kim et al., Fig. 4; {At least a portion of lens module “1200” is tubular.}), and the plurality of lenses are fixed in the movable element at intervals along an axial direction of the movable element (see Kim et al., Fig. 3B). 
As to claim 11, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 9, wherein the movable element comprises two clips configured to clamp the plurality of lenses therebetween (see Kim et al., Figs. 3A and 3B, two portions of lens holder “1220” depicted in Figs. 3A and 3B; [0117]). 
As to claim 12, Seol et al., as modified by Kim et al. and Bachar et al., teaches the camera module according to claim 9, wherein the movable element is arranged between the light deflection element and the image sensor (see Kim et al., Figs. 3A and 3B). 

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2018/0239161) in view of Kim et al. (US 2019/0129197) in view of Bachar et al. (US # 10,488,631) and further in view of Park et al. (US 2015/0366110).
As to claim 13, Seol et al. teaches an assembly (Fig. 1, actuator “1000”), comprising: 
a module (Fig. 1, driving apparatus “100” and lens driving apparatus “200”) comprising: 
a casing (Fig. 1, housing/case of driving apparatus “100” and lens driving apparatus “200”) having a light inlet (Figs. 1 and 2, opening of case “170” through light in the Y direction passes); 
lens (Fig. 1, lens “210”) disposed in the casing (Fig. 1), the light deflection element being fixed to the mounting base (e.g., Fig. 5), and configured to deflect an incident light entering through the light inlet and send the deflected incident light to the lens ([0044]); and 
a driving device (Fig. 1, base “140” and circuit board “160” with coils “150-n”) having an arc rail (Fig. 4B, second guide rail “141”), and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail ([0079] and [0080]);
wherein the central axis of the arc rail is arranged at a side of the arc rail facing the light deflection element (e.g., Figs. 4B and 5; {As illustrated in either figure, second guide rail “141” is concave on the side facing the optical reflector. Therefore, its central rotating axis is located on a side of the arc rail facing the optical reflector.}); and 
wherein a normal line of the arc rail is parallel to a light incident direction of the light inlet and perpendicular to a light-collecting direction of a lens (e.g., Figs. 1 and 7; {Normal to the second guide rail extends along the Y-axis, which is parallel to the light-entrance direction, and is perpendicular to the Z-axis, along which the lens “210” collects light.}). 
The claim differs from Seol et al. in that it requires (1) that the assembly and module be a camera assembly and camera module, in which an image sensor for sensing deflected light is positioned in the casing and senses the deflected light in the same direction as it strikes the lens. The claim also differs from Seol et al. in that it requires (2) that the light deflection element is arranged between the arc rail and the central axis of the arc rail. Finally, the claim also requires (3) that the camera module include a decoration member arranged over the light inlet. 
(1) Seol et al. discloses that the deflected light is incident upon an image sensor ([0038]) but fails to specifically illustrate the image sensor and whether it is positioned in the actuator. However, in the same field of endeavor, Kim et al. discloses an optical image stabilization system similar to Seol et al. (Fig. 3A) for use in a camera module of a mobile phone (Fig. 1). The system is disposed in a casing (Fig. 2, cover “1030”) that includes an image sensor that senses light incident on the same axis on which associated lenses collect it (Fig. 3A, lens module “1200” and image sensor “1310”). In light of the teaching of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include Seol’s image sensor in the casing of the actuator, as Kim et al. illustrates, because this design represents a simple modification that would yield the predictable result of positioning each image capturing part of a camera module within a single housing, which is normally performed in the art and can be accomplished through standard, art-recognized positioning methods. 
(2) The concavity of Seol’s second guide/arc rail necessarily results in a central rotating axis that faces the optical reflector/reflection element, but it does not precisely indicate the position of the central rotating axis. However, in the same field of endeavor, Bachar et al. discloses an optical stabilization system (Figs. 1A and 1B) that includes a rotating prism assembly (Fig. 1A, actuated sub-assembly “106” with optical path folding element prism “150”; col. 4, lines 47 and 48) for deflecting incident light on a first axis to a perpendicular, second axis (col. 4, lines 43-47). The prism assembly is mounted on a driving device (Figs. 1A and 1E, base “110” with EM sub-assembly “120”) having a plurality of arc-shaped grooves (Fig. 1A, arc-shaped grooves “110a” and “110b”), along which the mounted prism rotates (col. 5, lines 65 – col. 6, line 2) to stabilize the incident light (col. 3, lines 39 and 40). Bachar et al. further 
(3) Lastly, in the same field of endeavor, Park et al. discloses a mobile device (Fig. 1, electronic device “100”) including a camera module (Fig. 2, camera housing “210”) attached to a decoration part (Fig. 2, decoration part “220”) including a portion that protrudes over (as to mean ‘above’ - https://dictionary.cambridge.org/us/dictionary/english/over) a light inlet of the camera module and casing of the mobile device (Fig. 4). In light of the teaching of Park et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to include a decoration part, like that of Park et al., at a similar position relative to the opening of the camera module cover of Seol et al., as modified by Kim et al. and Bachar et al., such that it protrudes in a similar manner because decoration pieces for camera modules improve the external appearance of the camera area when implemented in a mobile phone and protect the camera module from dust and other particles.    

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2018/0239161) in view of Kim et al. (US 2019/0129197) in view of Bachar et al. (US # 
As to claim 20, Seol et al. teaches an assembly (Fig. 1, actuator “1000”) comprising: 
a casing (Fig. 1, housing/case of driving apparatus “100” and lens driving apparatus “200”) having a light inlet (Figs. 1 and 2, opening of case “170” through light in the Y direction passes); 
a mounting base disposed in the casing (Fig. 2, middle frame “130”); 
a light deflection element (Fig. 2, optical reflector “110”) fixed to the mounting base 
(e.g., Fig. 5), and configured to deflect a light incident through the light inlet ([0044]); 
an lens arranged at a side of the light deflection element (Fig. 1, lens “210”) and 
configured to sense the defected light ([0036]); and 
a driving device (Fig. 1, base “140” and circuit board “160” with coils “150-n”) having an arc rail (Fig. 4B, second guide rail “141”), and configured to drive the mounting base to rotate around a central axis of the arc rail along the arc rail ([0079] and [0080]);
wherein the central axis of the arc rail is arranged at a side of the arc rail facing the light deflection element (e.g., Figs. 4B and 5; {As illustrated in either figure, second guide rail “141” is concave on the side facing the optical reflector. Therefore, its central rotating axis is located on a side of the arc rail facing the optical reflector.}); and 
wherein a normal line of the arc rail is parallel to a light incident direction of the
light inlet and perpendicular to a light-collecting direction of a lens (e.g., Figs. 1 and 7; {Normal to the second guide rail extends along the Y-axis, which is parallel to the light-entrance direction, and is perpendicular to the Z-axis, along which the lens “210” collects light.}).
Seol et al. in that it requires (1) that the assembly be a camera assembly arranged in an electronic device with an outer surface and inner surface, in which an image sensor for sensing deflected light is positioned in the casing and senses the deflected light in the same direction as it strikes the lens. The claim also differs from Seol et al. in that it requires (2) that the light deflection element is arranged between the arc rail and the central axis of the arc rail. Finally, the claim also requires (3) that the camera assembly includes a decoration ring arranged on the casing, penetrating the housing and protruding from the outer surface of the housing, and a flange extending from a bottom of the decoration ring in a direction running away from the decoration ring, and abutting against the inner surface of the housing.
(1) Seol et al. discloses that the deflected light is incident upon an image sensor ([0038]) but fails to specifically illustrate the image sensor and whether it is positioned in the actuator. However, in the same field of endeavor, Kim et al. discloses an optical image stabilization system similar to Seol et al. (Fig. 3A) for use in a camera module of a mobile phone with inner and outer housing surfaces (Fig. 1). The system is disposed in a casing (Fig. 2, cover “1030”) that includes an image sensor that senses light incident on the same axis on which associated lenses collect it (Fig. 3A, lens module “1200” and image sensor “1310”). In light of the teaching of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include Seol’s image sensor in the casing of the actuator and to place the actuator in a mobile phone, as Kim et al. illustrates, because this design represents a simple modification that would yield the predictable results of positioning each image capturing part of a camera module within a single housing and place the housing in a mobile phone housing, which is normally performed in the art and can be accomplished through standard, art-recognized positioning methods. 
(2) The concavity of Seol’s second guide/arc rail necessarily results in a central rotating axis that faces the optical reflector/reflection element, but it does not precisely indicate the position of the central rotating axis. However, in the same field of endeavor, Bachar et al. discloses an optical stabilization system (Figs. 1A and 1B) that includes a rotating prism assembly (Fig. 1A, actuated sub-assembly “106” with optical path folding element prism “150”; col. 4, lines 47 and 48) for deflecting incident light incident on a first axis to a perpendicular, second axis (col. 4, lines 43-47). The prism assembly is mounted on a driving device (Figs. 1A and 1E, base “110” with EM sub-assembly “120”) having a plurality of arc-shaped grooves (Fig. 1A, arc-shaped grooves “110a” and “110b”), along which the mounted prism rotates (col. 5, lines 65 – col. 6, line 2) to stabilize the incident light (col. 3, lines 39 and 40). Bachar et al. further discloses that the arc-shaped grooves may be designed to have any one of different radii of curvature (Fig. 1K), including one that results in the prism assembly being positioned between the arc-shaped grooves and their center of curvature, or rotational central axis (Fig. 1K, designs “a” or “c”; col. 5, lines 12-15). In light of the teaching of Bachar et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design Seol’s guide rail with a radius of curvature that results in the optical reflector being located between the guide rail and its central rotational axis, because an artisan of ordinary skill in the art would recognize that this curvature profile would be particularly advantageous for precise stabilization of images with a wide field of view (see, e.g., col. 5, lines 12-22). 
	Finally, in the same field of endeavor, Park et al. discloses a mobile device (Fig. 1, electronic device “100”) including a camera module (Fig. 2, camera housing “210”) attached on a decoration part (Fig. 2, decoration part “220”). The decoration part protrudes out from a housing of the mobile device (Fig. 4, case “120”) and includes a flange portion located directly Lu et al. discloses an electronic device (Fig. 1A, electronic device “10”) including a decoration (Fig. 3, outer frame “250”; [0034], lines 1 and 2) that protrudes out of a housing of the electronic device (Fig. 3, housing “100”) and includes a flange (Fig. 3, outer ring portion “253”) that abuts an inner surface of the housing ([0033], lines 1-5). In light of the teaching of Park et al. and Lu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a decoration part, like that of Park et al., at a similar position relative to the opening of the camera cover and device housing of Seol et al., as modified by Kim et al. and Bachar et al., such that it protrudes in a similar manner and its bottom flange surface abuts the inner surface of the device housing because decoration pieces for mobile devices improve the external appearance of the camera area and protect the camera module from dust and other particles. Additionally, by abutting the device housing’s inner surface, a gap may be sealed to prevent external particles from entering the device housing. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Jeong et al. (US 2018/0356645) discloses another optical stabilization system for a mobile phone that deigned similar to the instant application’s system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/13/2021